     Case 4:18-cr-00223-RCC-DTF Document 369 Filed 11/06/19 Page 1 of 2



 1    MICHAEL BAILEY
      United States Attorney
 2    ANNA WRIGHT
      Assistant U.S. Attorney
 3    NATHANIEL J. WALTERS
 4    Assistant U.S. Attorney
      State Bar No.: 029708
 5    405 West Congress, Suite 4800
      Tucson, Arizona 85701-5040
 6    Telephone: (520) 620-7300
      E-mail: anna.wright@usdoj.gov
 7    E-mail: nathaniel.walters@usdoj.gov
      Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11     United States of America,                             18-CR-223-TUC-RCC (DTF)
12                            Plaintiff,
                                                        GOVERNMENT’S RESPONSE TO
13            vs.                                     DEFENDANT’S MOTION TO CLARIFY
14                                                                    (Doc. 368)
       Scott Daniel Warren,
15
                              Defendant.
16
17           The United States of America, by and through its undersigned attorneys, hereby
18    respectfully responds to the defendant’s Motion to Clarify Order on Redactions to Video
19    Depositions. Doc. 368. The government takes no further position on the appropriate
20    redactions. However, the government respectfully requests that the Court rule as soon as
21    possible, because, upon information and belief, further redactions to the video depositions
22    will take significant time to prepare and may cause delays during trial.
23
24
25
26
27
28    ///
     Case 4:18-cr-00223-RCC-DTF Document 369 Filed 11/06/19 Page 2 of 2




 1          Respectfully submitted this 6th day of November, 2019.
 2                                             MICHAEL BAILEY
 3                                             United States Attorney
                                               District of Arizona
 4
                                               /s/ Anna R. Wright & Nathaniel J. Walters
 5
 6                                             ANNA WRIGHT &
                                               NATHANIEL J. WALTERS
 7                                             Assistant U.S. Attorneys
 8
 9    Copy of the foregoing served electronically or by
10    other means this 6th day of November, 2019, to:
11    All ECF participants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
